 EXHIBIT A

Proposed Order




      5
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                  Case No. 18-12635 (LSS)

                                     Debtors.                   Jointly Administered

                                                                RE: Docket No. __

    ORDER GRANTING DEBTORS’ MOTION FOR LEAVE TO EXCEED PAGE LIMIT
    REQUIREMENTS WITH RESPECT TO DEBTORS’ (1) MEMORANDUM OF LAW IN
            SUPPORT OF (I) APPROVAL OF (A) DISCLOSURE STATEMENT,
     (B) SOLICITATION OF VOTES AND VOTING PROCEDURES, AND (C) FORM OF
      BALLOTS, AND (II) CONFIRMATION OF JOINT PREPACKAGED CHAPTER 11
     PLAN OF REORGANIZATION OF DAVID’S BRIDAL, INC. AND ITS AFFILIATED
            DEBTORS AND (2) OMNIBUS REPLY TO OBJECTIONS THERETO

                   Upon the motion (the “Motion”)2 of the Debtors for entry of an order authorizing

the Debtors to exceed the page limit requirements for the Confirmation Memorandum, as more

fully described in the Motion; and it appearing that this Court has jurisdiction to consider the

Motion pursuant to 28 U.S.C. § 157(b)(2) and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated as of February

29, 2012; and this Court having determined that granting the relief requested in the Motion is in

the best interest of the Debtors and their estates and creditors; and this Court having determined

that the Debtors have demonstrated sufficient justification for approval of the Motion; and after

due deliberation, and sufficient cause appearing therefor, it is hereby ORDERED THAT:

                   1.       The Motion is GRANTED as set forth herein.


1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
      are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
      (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
      Pennsylvania 19428.
2
      All capitalized terms used, but not otherwise, defined herein shall have the meanings ascribed to such terms in
      the Motion.
                       2.      The Debtors are authorized to file the Confirmation Memorandum in

         excess of the sixty (60)-page limitation prescribed by Local Rule 3017-3.




01:23914226.2


                                                        2
